t c memo united_states tax_court robert fiscalini petitioner v commissioner of internal revenue respondent docket no filed date robert fiscalini pro_se bryant w smith for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in an addition under sec_6651 to and an accuracy-related_penalty under sec_1all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and continued a on petitioner’s federal_income_tax tax for his taxable_year of dollar_figure dollar_figure and dollar_figure respectively the issues remaining for decision for petitioner’s taxable_year are is petitioner required to recognize certain long-term_capital_gain from the sale of his personal_residence we hold that he is is petitioner liable for the addition_to_tax under sec_6651 we hold that he is is petitioner liable for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner robert fiscalini resided in california at the time he filed the petition at all relevant times including during the year at issue petitioner operated a cement contracting business and built swimming pool decks collec- tively petitioner’s construction business continued procedure on date petitioner and his parents robert fiscalini sr and kathleen fiscalini sometimes collectively the fiscalinis purchased a house pincite mccloskey road hollister california sometimes mccloskey road property for dollar_figure petitioner’s parents paid dollar_figure for their interest in the mccloskey road property and petitioner paid dollar_figure for his interest in order to finance the purchase of his interest in the mccloskey road property petitioner borrowed dollar_figure that loan was secured_by a mortgage on the mccloskey road property we shall refer to the loan secured_by a mortgage that petitioner had obtained with respect to the mccloskey road property as petitioner’s mort- gage loan from the purchase of the mccloskey road property until at least date petitioner resided on that property we shall sometimes refer to the mccloskey road property where petitioner resided as petitioner’s residence during petitioner made certain improvements to the mccloskey road property including building a swimming pool on the property with certain equipment that he used in petitioner’s construction business petitioner also converted a detached garage on the mccloskey road property into a game room on date the fiscalinis transferred their interest in the mccloskey road property to petitioner petitioner did not give them any cash or other_property in return for that interest on several occasions not established by the record before date petitioner refinanced petitioner’s mortgage loan on the mccloskey road property during petitioner was unable to make certain loan payments that became due with respect to that property around date in order to avoid foreclosure on the mccloskey road property petitioner sold that property to his parents in order to finance the purchase of the mccloskey road property the fiscalinis borrowed dollar_figure from downey savings they used most of those borrowed funds to discharge the balances totaling dollar_figure and dollar_figure respectively of two loans that petitioner had outstanding with respect to the mccloskey road property we shall sometimes refer to the balances totaling dollar_figure and dollar_figure respectively of two loans that petitioner had outstanding with respect to the mccloskey road property and that his parents discharged when they acquired that property as petitioner’s discharged liabilities of dollar_figure the respective closing statements of the seller petitioner and the buyers the fiscalinis with respect to the sale and the purchase of the mccloskey road property showed that they had agreed that the total consideration for that sale and that purchase was dollar_figure and that petitioner was making a gift of equity to buyer the fiscalinis of dollar_figure the buyer’s closing statement also showed that petitioner incurred settlement charges totaling dollar_figure petitioner’s settlement costs alliance title co issued for taxable_year form 1099-s proceeds from real_estate transactions to petitioner as the transferor_of_property pincite mccloskey road hollister california that showed gross_proceeds of dollar_figure and that property or services were not received petitioner did not file timely a tax_return for his taxable_year because he was unable to pay any_tax due for that year in date petitioner filed form_1040 u s individual_income_tax_return for his taxable_year return petitioner did not report in that return any gain from the sale of petitioner’s residence to the fiscalinis respondent issued a notice_of_deficiency notice to petitioner with respect to his taxable_year in that notice respondent determined that petitioner must recognize dollar_figure of long-term_capital_gain from the sale of capital assets ie petitioner’s residence respondent also determined in the notice that petitioner is liable for his taxable_year for the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 opinion petitioner bears the burden of proving that respondent’s determinations in the notice are erroneous see rule a 290_us_111 we address first whether petitioner is required to recognize any long-term_capital_gain from the sale of petitioner’s residence it is petitioner’s position that he is required to recognize only dollar_figure of long-term_capital_gain from that sale it is respondent’s position that petitioner must recognize dollar_figure of long-term_capital_gain from the sale of petitioner’s residence respondent concedes that in determining the amount of any capital_gain that petitioner realized from the sale of the mccloskey road property he is entitled to reduce the amount_realized from that sale as determined under sec_1001 by petitioner’s settlement costs of dollar_figure respondent also concedes that petitioner is entitled under sec_121 to exclude from gross_income dollar_figure of the capital_gain that he realized from the sale of petitioner’s residence as determined under sec_1001 and b the parties disagree over the amount of capital_gain that petitioner realized from the sale of the mccloskey road property that is because they disagree over petitioner’s adjusted_basis in and the amount_realized from the sale of that property according to petitioner his adjusted_basis in the mccloskey road property when he sold it was dollar_figure according to respondent petitioner’s adjusted_basis in that property at that time was dollar_figure according to petitioner the amount_realized from the sale of petitioner’s residence is dollar_figure according to respondent the amount_realized from that sale is dollar_figure reduced by peti- tioner’s settlement costs of dollar_figure before turning to the parties’ disagreements we summarize the pertinent code and regulatory provisions which when applied to the facts that we have found will resolve those disagreements sec_1001 provides that the gain from the sale of property is the excess of the amount_realized therefrom over the adjusted_basis of the property provided in sec_1011 sec_1_1001-1 income_tax regs provides that where a transfer of property is in part a sale and 2for convenience we shall generally not restate respondent’s concession regarding petitioner’s settlement costs throughout our discussion and resolution of the dispute between the parties over the amount_realized from the sale of the mccloskey road property in part a gift the transferor has a gain to the extent that the amount_realized exceeds the transferor’s adjusted_basis in the property sec_1001 provides that the amount_realized from the sale of property is the sum of any money received plus the fair_market_value of property other than money that is received sec_1_1001-2 income_tax regs provides that generally the amount_realized from the sale of property includes the amount of liabilities from which the transferor is discharged as a result of the sale sec_1001 provides that except as otherwise allowed by the code the entire amount of the gain determined under sec_1001 on the sale of property is to be recog- nized sec_1011 provides that the adjusted_basis for determining gain from the sale of property is the basis determined under sec_1012 or other applicable sections of subchapter_o of the code eg sec_1015 adjusted as provided in sec_1016 sec_1012 provides that generally the basis_of_property is the cost of the property sec_1015 provides that generally the basis_of_property acquired by gift is to be the same as it would be in the hands of the donor sec_3as respondent concedes sec_121 is an exception to the rule in sec_1001 that is applicable here a provides that in all cases there is to be a proper adjustment to the basis_of_property for expenditures properly chargeable to capital_account we consider now the parties’ dispute over petitioner’s adjusted_basis in the mccloskey road property petitioner first argues that in determining his adjusted_basis in that property when he sold it to his parents in his cost_basis of dollar_figure in that property4 should have already been increased in by the cost_basis of dollar_figure that the fiscalinis had in their interest in that property that is because according to petitioner his parents made a gift of that interest to him in respondent disagrees the only argument that respondent advances in support of respondent’s disagreement is that coowners of an asset only have a cost_basis in the amount each has paid for the asset we reject respondent’s argument that argument disregards the facts and the applicable law we have found on the record before us that petitioner did not give his parents any cash or other_property in return for their interest in the mccloskey road property when they transferred that interest to him in in other words we have found that in the fiscalinis made a gift of their interest in that property to petitioner pursuant to sec_1015 petitioner’s basis in the 4respondent agrees that petitioner’s cost_basis in the mccloskey road property is dollar_figure the amount that he paid for his interest in that property when he and the fiscalinis purchased it in interest in the mccloskey road property that his parents gave to him in is the same as their cost_basis in that interest namely dollar_figure on the record before us we find that in after the fiscalinis gave petitioner their interest in the mccloskey road property his basis in that property was equal to the sum of his cost_basis of dollar_figure in the interest in that property that he purchased in and his basis of dollar_figure in his parents’ interest in that property which they gave to him in or dollar_figure petitioner further argues that in determining his adjusted_basis in the mccloskey road property when he sold it to his parents in his basis of dollar_figure in that property should also be increased under sec_1016 by total costs of dollar_figure that he claims he incurred in building a swimming pool on the property with certain equipment that he used in petitioner’s construction business and converting a detached garage on the property into a game room in support of his argument regarding those claimed costs of dollar_figure petitioner relies on his self-serving uncorroborated and general testimony regarding the amount of those claimed costs we are unwilling to and we shall not rely on petitioner’s testimony to establish the costs of the improvements to the mccloskey road property that he claims he incurred see 87_tc_74 on the record before us we find that petitioner has failed to carry his burden of establishing that in determining his adjusted_basis in the mccloskey road property when he sold it to his parents in his basis of dollar_figure should also be increased under sec_1016 by total costs of dollar_figure that he claims he incurred in building a swimming pool on the property with certain equipment that he used in petitioner’s construction business and converting a detached garage on the property into a game room based upon our examination of the entire record before us we find that petitioner’s adjusted_basis in the mccloskey road property when he sold it to his parents in was dollar_figure we consider next the parties’ disagreement over the amount_realized from petitioner’s sale of the mccloskey road property to his parents the parties agree that the amount_realized from that sale includes petitioner’s discharged liabilities of dollar_figure see sec_1_1001-2 income_tax regs they disagree over whether the amount_realized includes any other amount according to petitioner the amount_realized should include no other amount because his sale of the mccloskey road property to the fiscalinis was in part a sale and in part a gift to them petitioner maintains that the amount of that gift is the difference between 5see supra note the total consideration for the sale of that property ie dollar_figure shown in the respective closing statements of the seller petitioner and the buyer the fiscalinis and petitioner’s discharged liabilities of dollar_figure ie dollar_figure respondent disagrees as we understand respondent’s argument in support of respondent’s disagreement the total consideration of dollar_figure shown in the respective closing statements of petitioner and the fiscalinis controls the determination of the amount_realized under sec_1001 in advancing that argument respondent states petitioner and his parents in full knowledge of the relevant facts agreed to a sales_price of dollar_figure which is by definition the fair_market_value of the mccloskey road property on that date of sale we reject respondent’s argument that argument disregards the definition of the term amount_realized in sec_1001 the regulations thereunder and pertinent caselaw as discussed above sec_1001 provides that the amount_realized from the sale of property is the sum of any money received plus the fair_market_value of property other than money that is received sec_1 a income_tax regs provides in pertinent part that generally the amount_realized from the sale of property includes the amount of liabilities from which the transferor is discharged as a result of the sale the fiscalinis acquired from petitioner the mccloskey road property that respondent concedes had a fair market_value of dollar_figure at the time they acquired it petitioner received no cash and no other_property from his parents as a result of the sale of that property to them although they did discharge certain mortgage loans that he had with respect to that property at the time of that sale namely petitioner’s discharged liabilities of dollar_figure what respondent disregards or fails to understand is that petitioner’s sale of the mccloskey road property to his parents was a transfer of property that was in part a sale and in part a gift see sec_1_1001-1 income_tax regs based upon our examination of the entire record before us we find that the amount_realized before taking into account respondent’s concession regarding petitioner’s settlement costs of dollar_figure from petitioner’s sale of the mccloskey road property to his parents is dollar_figure the total amount of the two mortgage loans that he had with respect to that property at the time of that sale and that his parents discharged after we take into account respondent’s concession regarding petitioner’s settlement costs of dollar_figure the amount_realized is dollar_figure based upon our examination of the entire record before us and taking into account respondent’s concession with respect to petitioner’s settlement costs of dollar_figure we find that for his taxable_year the amount of capital_gain from petitioner’s sale of the mccloskey road property is dollar_figure taking into account respondent’s concession with respect to the dollar_figure exclusion_from_gross_income under sec_121 we find that petitioner is required to recognize for that year dollar_figure of long-term_capital_gain from that sale we consider finally the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 that respondent determined in the notice respondent bears the burden of production with respect to that addition_to_tax and that accuracy-related_penalty see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence showing that it is appropriate to impose the addition_to_tax and the accuracy-related_penalty that are at issue see higbee v commissioner supra pincite although respondent bears the burden of production with respect to the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id with respect to the addition_to_tax under sec_6651 that section imposes an addition_to_tax for failure_to_file timely a tax_return petitioner filed his return in date on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 that respondent determined the addition_to_tax under sec_6651 does not apply if the failure_to_file timely is due to reasonable_cause and not to willful neglect see sec_6651 at trial petitioner testified and we have found that he did not file timely a tax_return for his taxable_year because he was unable to pay any_tax due for that year a taxpayer’s inability to pay tax does not constitute reasonable_cause for the taxpayer’s failure_to_file timely a tax_return see mali v commissioner tcmemo_2011_121 wl at on the record before us we find that petitioner’s failure_to_file timely his return was due to willful neglect and not to reasonable_cause based upon our examination of the entire record before us we find that petitioner is liable for his taxable_year for the addition_to_tax under sec_6651 with respect to the accuracy-related_penalty under sec_6662 that section imposes an accuracy-related_penalty of percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpay- ment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 in his return that he filed late petitioner did not include in gross_income any gain from the sale of the mccloskey road property he failed to do so even though he knew that when his parents acquired that property they had discharged the balances totaling dollar_figure and dollar_figure respectively of two loans that he had outstanding with respect to that property on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 that respondent determined the record is devoid of reliable evidence and sound argument as to why respondent’s determination under sec_6662 should not be sustained at trial petitioner merely indicated that if we should find that he has no gain from the sale of the mccloskey road property he would not be liable for the accuracy- related penalty on the record before us we find that petitioner made no attempt to comply with the requirements of the code in determining the amount of any gain from the sale of petitioner’s residence and that consequently he failed to do what a reasonable person would do under the circumstances on that record we further find that petitioner was negligent and disregarded regulations on the record before us we also find that there was no reasonable_cause for and that petitioner did not act in good_faith with respect to the underpayment for his taxable_year based upon our examination of the entire record before us we find that petitioner is liable for his taxable_year for the accuracy-related_penalty under sec_6662 we have considered all of the parties’ respective contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decision will be entered under rule
